DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 21-27 and 29 are pending, presented for examination, and rejected as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-27 and 29 stand rejected under 35 U.S.C. 103 as being unpatentable over Fournial (U.S. PGPub. 2012/0076842) in view of Blin (U.S. PGPub. 2006/0110355).
 	Applicants’ Claims are directed to compositions which combine a tripeptide-1, one or more additional di-, tri-, or tetra-peptides, a hexapeptide-12 in defined concentrations, along with Squalane.  The examiner notes that applicants’ language concerning the manner in which the composition is to be used imparts minimal substantive limitations on the compositions being claimed.  It has long been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990).  An inventor of a structure (machine or article of manufacture) is entitled to benefit from all of its uses, even those not described, Roberts v. Ryer, 91 U.S. 150, 157 (1875), and conversely, patentability of the structure cannot turn on the use or function of the structure, In re Michlin, 256 F.2d 317, 320 (CCPA 1958).  As such, the Examiner will consider compositions described as applicable to the skin as addressing the topical compositions claimed.  Dependent Claims 22 and 23 narrow the identity of the tripeptides and hexapeptides to be included to, among others, a 
Fournial describes peptide-containing cosmetic compositions and methods of their use.  (Abs.).  Fournial indicates that the compositions according to the disclosure may suitably be provided as aqueous gels or solutions, [0045], particularly in forms and incorporating ingredients suitable for application to human keratinous tissue such as hair, skin, nails, and lips.  [0073].  While a particular Try-Arg dipeptide is described as particularly suited for providing cosmetic efficacy in terms of addressing skin sagging, (See, e.g., (Abs.), [0005]) which the examiner considers a form of “promoting skin restoration” the compositions of the instant claims aim to achieve, Fournial also indicates that each of the instantly claimed palmitoyl hexapeptide-12, and palmitoyl tripeptide-1 compositions, [0058-59], in addition to a variety of additional di-, tri- tetra-, penta-, and hexapeptides in concentrations of up to 20% of the composition, ranges overlapping and therefore rendering obvious the concentrations of the instant claims, stimulate elastin production in skin when used in cosmetics.  [0123-26], see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Fournial indicates that hydrocarbon oils serve multiple roles in such topical compositions, in some instances being described as includable in concentrations of between about 0.05-20%, or about 0.1-1%.  [0227; 0240-242].  Squalane is particularly mentioned in one embodiment as being included in a compositions in a concentration of 3% by weight.  [0406].
Despite this breadth of teachings, Fournial does not specify the inclusion of a phospholipid such as phosphatidylserine in the cosmetic compositions therein described.

The specific combination of features claimed are disclosed by the combined teachings of the prior art relied upon as providing to anhydrous cosmetic compositions a variety of desirable properties to the compositions into which they are incorporated, but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of otherwise well-known components of cosmetic compositions, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed well-known components of cosmetic compositions from the disclosure of the prior art, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Differences in concentration for each of the recited components will not support the patentability of subject matter encompassed by the prior art absent evidence indicating such concentration is critical, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and here, applicants data appears to establish that by adding ingredients known to facilitate skin healing, the claimed compositions demonstrate improved skin healing compared to compositions which lack these ingredients.  This is prima facie evidence of the obviousness, rather than patentability, of such combinations.  “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967), see also In re Skoner, 517 F.2d 947, 950 (CCPA 1975).
Response to Arguments
Applicant's arguments filed 9 July 2021 have been fully considered.
Applicants argue that the art relied on fails to teach incorporating into a topical cosmetic composition for application to the skin either of tripeptide-1 or hexapeptide-12 at concentrations of between 1-10 ppm.  This is inaccurate, as Fournial indeed describes including each of the palmitoyl derivatives of each of tripeptide-1 and hexapeptide-12 in the cosmetic compositions in concentrations of between 1x10-7-20%, a range overlapping and therefore rendering obvious that of the instant claims.  See Fournial [0123-26], see also In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (holding that “[e]ven a slight overlap in range establishes a prima facie case of obviousness.”).    Applicants’ assertion that the combination provides unexpected synergy in restoring damaged skin is unsupported by objective evidence, as no Declaration under 1.132 referred to in Applicants’ response is found of record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362 (Fed. Cir. 1997)  ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").
As no arguments over those asserting that the art does not describe the use of combinations of concentrations of the tri and hexapeptides of the instant claims, or that the art does not predict the synergistic skin repairing results alleged have been advanced in applicants’ response, the above rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,286,030.  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instantly claimed tripeptides, di-, tri- or tetrapeptides, hexapeptides, Squalane, and phospholipids are recited as elements incorporable into the compositions of the ‘030 patent, and it is prima facie obvious to pick and choose among alternative elements recited by a claim to arrive at the compositions set forth here.  In re Arkley, 455 F.2d 586, 587-88 (CCPA 1972) (“picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness.”).

Claims 21-27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,688,147.  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instantly claimed tripeptides, di-, tri- or tetrapeptides, hexapeptides, Squalane, and phospholipids are recited as elements incorporable into the compositions of the ‘147 patent, and it is prima facie In re Arkley, 455 F.2d 586, 587-88 (CCPA 1972) (“picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness.”).

Response to Arguments
Applicant's arguments filed 9 July 2021 have been fully considered but are unpersuasive, as applicants have in effect failed to substantively respond to the outstanding double patenting rejections.

Conclusion
No Claims stand allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613